PER CURIAM. Appellant challenges her judgment and sentence for attempted first-degree murder and raises three issues. The State properly concedes that the trial court reversibly erred in denying appellant’s. challenges for cause to three jurors. See Vega v. State, 182 So.3d 848 (Fla. 4th DCA 2016). We, therefore, reverse appellant’s conviction and sentence and remand for a new trial. Appellant raises two other issues on appeal related to jury instructions. With respect to those issues, we find that error, if any, was not fundamental. REVERSED and REMANDED. WOLF, WINOKUR, and JAY, JJ., CONCUR.